Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This action is in response to the correspondence filed 05/18/2020.
Claim 1 is presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,659,489. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations of claim 1 of the present application are anticipated by each of the limitations of claim 1 of U.S. Patent No. 10,659,489.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over in view of US 2013/0031037 to Brandt et al. (Applicant’s IDS) (hereinafter Brandt) in view of WANG et al. Measuring and Ranking Attacks Based on Vulnerability. Information Systems and e-Business Management, Volume 10, Issue 4, pp 455-490 [online], December 2012 [retrieved 2019-07-06]. Retrieved from the Internet < URL https: // rd.springer .com/ article /10.1007 /s10257-011-0173-5 > (hereinafter Wang).
As to claim 1, Brandt teaches a computer system comprising: a combination of memory that stores: a library of elements for a domain model, each element of the element library being defined by at least a data set type and a function, and each element of the element library including a relationship with one or more other elements of the domain model (FIG. 5 and paragraph 61, the plurality of recommendations, topologies, configurations, application procedures, policies, rules and user procedures interpreted as elements); one or more processors to execute a set of instructions to: receive input from a user, the input identifying a set of products that are deployed with a network computer system (paragraphs 40 and 56, input of factory models and descriptions, wherein paragraph 56 indicated the input can be user input); correlates the set of deployed products to a set of elements of the element library (paragraphs 57 and 61, based on the factory models and descriptions user input output is generated using the plurality of recommendations, topologies, configurations, application procedures, policies, rules and user procedures interpreted as elements interpreted as correlating); determine an evaluation for the network computer system with respect to the one or more security aspects, the evaluation being based on the set of elements and the one or more metrics that are associated with the set of deployed products (paragraphs 57 and 61, analyzing of the security by the security analyzer using the input to generate an output); generate a representation that reflects (i) the model as applied to the network computer system (paragraphs 57, 61 and 62, the generated data including topology and configurations of the system), and (ii) the evaluation for the network computer system (paragraph 57 and 61, the generated data including recommendation data);  SPHR.P001C546provide a recommendation to the user to improve the evaluation (FIGS. 4 and 17, paragraphs 57 and 112, security data output to one or more users).
Brandt does not explicitly teach a library of products, the product library storing information about a plurality of available products, each product of the product library being deemed pertinent to a respective data set type and a respective function; wherein each product of the product library is associated with one or more metrics that relate to one or more aspects of the domain model.
However, Wang teaches a library of products, the product library storing information about a plurality of available products, each product of the product library being deemed pertinent to a respective data set type and a respective function; wherein each product of the product library is associated with one or more metrics that relate to one or more aspects of the domain model (Section 2, The Vulnerability Ontology OVM, built database including IT products each product including vulnerability information and properties related to a specific software product).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the teachings of Brandt to include the product database as taught by Wang in order to improve the correlation of test and recommendation results while further easing the gathering of metric therefore increasing the overall efficiency and security of the system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM CRIBBS whose telephone number is (571)270-1566. The examiner can normally be reached Monday-Friday 930a-330p; 430p-630p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALCOLM . CRIBBS
Examiner
Art Unit 2497



/MALCOLM CRIBBS/Primary Examiner, Art Unit 2497